Name: Commission Regulation (EEC) No 2477/82 of 9 September 1982 on arrangements for imports into the Community respectively into the United Kingdom and Ireland of certain textile products originating in Koreao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 82 Official Journal of the European Communities No L 264/5 COMMISSION REGULATION (EEC) No 2477/82 of 9 September 1982 on arrangements for imports into the Community respectively into the United Kingdom and Ireland of certain textile products originating in Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Importation into the Community respectively into the United Kingdom and Ireland of the categories of products originating in Korea specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of textile products (category 13) respec ­ tively into the United Kingdom and Ireland (category 74) and the United Kingdom (category 80) originating in Korea, have exceeded the levels referred to in para ­ graph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 , Korea was notified of a request for consul ­ tations ; 1 . Products as referred to in Article 1 , shipped from Korea to regions within the Community, respectively into the United Kingdom and Ireland before the date of entry into force of this Regulation , and which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports respectively into the United Kingdom and Ireland of products shipped from Korea to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limit established for 1982. Whereas, following consultations held on 26 May 1982, it was agreed to make the product in question subject to quantitative limits for the year 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3Whereas the products in question exported from Korea between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits for the year 1982 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12. 1978 , p . 1 . V) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982. No L 264/6 Official Journal of the European Communities 14. 9 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1982 . For the Commission Wilhelm HAFERKAMP Vice-President 14. 9 . 82 Official Journal of the European Communities No L 264/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's girls' and infants ' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres D F I BNL UK IRL DK GR EEC 1 000 pieces 2 400 1 050 350 795 (') 2 120 0 100 1 30 (3) 50 6 995 74 60.05 A II b) 4 gg) 1 1 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : UK IRL 1 000 pieces 135 10 60.05-71 ; 72 ; 73 ; 74 A. Outer garments and clothing acces ­ sories : II . Other : Women's, girls ' and infants ' (other than babies') suits and costumes (including coordinate suits consis ­ ting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres , excluding ski suits 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls' garments up to and including commercial size 86 : Women's , girls ' and infants ' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies ' woven garments of wool , of cotton or of man-made textile fibres UK tonnes 90 (') Limit already operational (OJ No L 42, 14 . 2. 1981 , p . 10). (2) A supplementary quantity of 300 000 pieces is foreseen for 1982. (3) A supplementary quantity of 38 000 pieces is foreseen for 1982.